Title: From George Washington to Lord Stirling, 20 January 1775
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
[20 January 1775]

Your Lordships favour of the 31st of October never came to my hands till a few days ago & then unaccompanied with any Printed Lists of the fortunate Prizes as mentiond in yr Letter. some time ago I came across one of these Lists in a Gentns possession by wch I found that out of the Six Tickets wch I kept on my own Acct two of them were fortunate—viz.
One of £200—No. 58 in the division of Wenhams great Lot, in Hardenbergs Patent, in Ulster County near Rochester.

The other (I think) of £6 & numered 347.
If your Lordship will be obliging enough to let me know what kind of Lotts these are, and what kind of use they can be put to, I shall thank you—Not having a list about me (at the time I examined my own) of the remaining 12 Tickets I could not tell whether any of them were fortunate or not, but have wrote to the purchasers for payment, & shall settle with Mr Cock agreeable to yr Lordships desire. In respect to my own Lotts you will please to do the needful in respect to the conveyance of them—My respectful Compts await Lady Sterlg—Lady Mary—& Lady Kitty, & I am with the greatest esteem Yr Lordships Most Obedt H. Servt

Go: Washington

